Exhibit 10.1


KADANT INC.
NOTICE OF AMENDMENT TO
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENTS


1.            This amendment is effective as of September 18, 2013 with respect
to the Performance-Based Restricted Stock Unit Award Agreements granted to the
Recipient named below on the dates specified (the "Agreements") and has been
authorized and approved by the Compensation Committee of the Board of Directors
of Kadant Inc. (the "Company").


Recipient: ________________________________


RSU Award Agreement
dated:                                                                                    March
6, 2013


RSU Award Agreement
dated:                                                                                    March
7, 2012


RSU Award Agreement
dated:                                                                                    March
9, 2011


2.            Section 4(b) is hereby deleted and replaced in its entirety with
the following:


"(b) Termination of Employment; Death and Disability. In the event that the
Recipient ceases to be employed by the Company prior to a Vesting Date for any
reason or for no reason (other than upon a "Change in Control" as provided in
Section 4(c) or upon death or disability meeting the requirements set forth in
this Section 4(b)), with or without cause, then any of the Recipient's RSUs that
have not previously vested shall be automatically and immediately forfeited and
returned to the Company as of the date employment ceases. In the event of the
Recipient's death or disability that occurs prior to a Vesting Date and before
the last day of the Measurement Period, then 100% of the Recipient's RSUs that
have not previously been forfeited or vested shall become immediately vested and
no longer subject to the Forfeiture provisions in this Section 4, and the
Company shall immediately deliver to the Recipient (or his or her beneficiary in
the event of death), as soon as administratively feasible but no later than 30
days after the vesting thereof that number of Award Shares to the Recipient
equal to the number shown on the first page of this Award Agreement without
adjustment. In the event of the Recipient's death or disability that occurs
prior to a Vesting Date and on or after the last day of the Measurement Period,
then 100% of the Recipient's RSUs that have not previously been forfeited or
vested shall become immediately vested and no longer subject to the Forfeiture
provisions in this Section 4, and the Company shall immediately deliver to the
Recipient (or his or her beneficiary in the event of death), as soon as
administratively feasible but no later than 30 days after the vesting thereof
that number of Award Shares to the Recipient equal to the number of Award Shares
deliverable based on the achievement of the performance measures, as adjusted
and determined in Section 3 (less any Award Shares that have been previously
forfeited or vested and issued). For purposes of this Award Agreement,
"disability" means that you are receiving disability benefits under the
Company's Long Term Disability Coverage, as then in effect, on the date
employment ceases.


3.            By your signature below, you acknowledge receipt of this Notice of
Amendment to the Agreements and agree that this Amendment is attached and made a
part of the Agreements, effective as of the 18th day of September, 2013.


RECIPIENT


___________________________

